z 7/ 751/oz 75 ;7/5
600/87 0/=' d/€//%M//?A, /z’/”/Z~?,?L5€ /¢)yzz'

l 14/010 }/0¢) /?747/<>'5 57/)/)7/7 ¢"0/)}/ 174 /;>P/Z

/?M//A”j /Z"v/zf 75§//5

0&¢&1»,//4/, copy or 5

§ v
mem am - 08 .
77555 S.W.2d 478
(Tex.Crim.App.1977). Applicant must “prove by a preponderance of the evidence” that his
alleged violations “contributed to his conviction or punishment.” Ex Parte Williams, 65 S.W.3d
656, 658 (Tex. Crim. App. 2001). ln order to prevail, applicant must show facts which, if true,
would entitle him to relief. Ex Parte Maldonado, 688 S.W.2d 114,116 (Tex. Crim. App. 1985).
Relief may be granted where conviction holding applicant confined is void/invalid. Ex Parte
M, 746 S.W.2d 562 (Tex. Crim. App. 1990).
REBUTTAL GROUND ONE: Wrongful conviction, invalid/void indictment

The state claims that applicant did not object to an error of form or substance in the
indictment Cause No. 114-0760-13 (Exhibit A pg. 1-2). Before the date on which the trial
begins he “waives and forfeits the right to object to the defect, error or irregularity and he may
not raise the objection on appeal or in any other postconviction proceedings”.

Applicant disagrees because, “a plea of guilty does not preclude an actual innocence

claim (wrongful conviction) on Application for Writ of Habeas Corpus.’l See Ex Parte Tuley,

109 S.W.3d 388,390,397 (Tex. Crim. App. 2002). Applicant learned after pleading guilty that he
ha§ a vested substantive right to exemption of the sex offender registration program.

The state‘ contends that applicant’s prior rape conviction Cause No. 7-82-416 of March
16, 1983 requires him to register as a sex offender under Art. 62.002 Tex. Code of Crim. Proc.

Applicant disagrees because when he unconditionally discharged the 3 year T.D.C.J.
sentence in Cause No. 7-82-416 rage conviction (Exhibit C pg. 4) March 16, 1986 no probation,
parole or mandatory supervision, he acquired a vested substantive right to be exempted of any
future legal actions by the State in regards to this rape conviction Applicant has a vested
substantive right to exemption of the sex offender registration program that was enacted 5 years
after he completed or unconditionally discharged Cause N'o. 7-82-416 rape conviction

See Ex Parte Kubas, 83 S.W.3d 366 at 367 (2002) Const. Law 92 "where a right cannot
be considered a vested right unless it is something more than just a mere expectation as may be
based upon an anticipated continuance of the present laws, it must have become a title, legal or
equitable to the present or future enjoyment of exemption of a demand made by another."

The sex offender registration program statue was enacted June/1991. Since thed
Legislature has made numerous amendments/statutes altering remedies and procedures,
including Art. 62.002 Tex. Code of Crim. Proc. which deprived applicant of his vested
substantive right preserved under the former statute Art. 62.11 Tex. Code of Crim. Proc. (See
Exhibit B pg. 3).

See ln Re K.N.P., 179 S.W.3d 717 (2005) Const. Law 186, "The legislature can pass
legislation affecting a remedy for an accrued cause of action without violating State
Constitutional Article prohibiting retroactive laws if it affords a reasonable time or fair
opportunity to preserve the claimant's rights under the formerlaw." Vernon's Ann. Tex Const.

Art. 1&16.

The change in the remedy to Art. 62.002 Tex. Code of Crim. Proc. omitted in part, “that
offenders must still be serving that same sex offense in prison, on probation, parole or mandatory
supervision as of Sept. 1, 1997 to be required to register as a sex offender under state law
(Exhibit B pg. 3) clearly stated in former statute Art. 62.11 Tex. Code Crim. Proc. See
Rodriguez V. State, 93 S.W.3d 60 at 66 (2002). Applicant has a vested right to be exempted
from registering as a sex offender. He was not under any form of state supervision as of Sept. 1,
1997 in regards to Cause No. 7-82-416 Rape.

See Ex Parte Kubas, 83 S.W.3d 366 (2002) Const. Law 191; "Legislature may make
retroactive laws altering remedies and procedures so long as these changes do not disturb vested
rights.”

"The state appellate courts have a duty to interpret the laws enacted by legislatures" m
v. Mason, 980 S.W.2d 635 (1998) statute 176.

Applicant dot not have a duty to register as a sex offender. He is not in violation of Art.
62.102 failure to register as a sex offender in Cause No. $`14-0760-13. Applicant has been
wrongfully convicted by the State use of an invalid/void indictment

Applicant is entitled to relief.

REBUTTAL GROUND TWO: Ex post facto/retroactive law cause.

The State cites Rodriguez v. State_. 93 S.W.3d 60, 77-79 (Tex. Crim. App. 2002) as it's
case law to show applicant's ex post facto claim has no merit. However unlike Rodriguez who
was under state Supervision for a sex crime until 3-18-2003, well within the sex offender
registration program enactment of June/ 1991 and amended in Sept. 1997.

Applicant argues that the State violated both the State of Texas and United States
constitutional ban on retroactive laws/statutes that:(A) impairs the obligation of contracts; (B)
deprives vested substantive rights and (C) imposes new duties or adopt new disabilities in respect

to transaction pasted or completed, by imposing sex offender stipulations and registration as a
4

 

condition to applicant's parole in Cause No. 114-1462-03 for man./del. of controlled substance.
Applicant will show as follows:
(A) IMPAIRED THE OBLIGATION OF APPLICANT’S CONTRACT

On March 16, 1983 applicant signed a judgement agreement with the 7th District Court
of Smith County Texas in Cause No. 7-82-416 rape conviction (Exhibit C pg. 4) to a 3 year term
in (T.D.C.) Texas Dept.- of Corrections. The agreement was when applicant completed the 3 year
term in T.D.C. )` All legal obligations/liabilities were terminated Applicant unconditionally
completed/discharged Cause No. 7-82-416 rape conviction on March 16, 1986. See Atkins v.
M)_mb_le, 300 S.W.2d 688; "Where a valid contract agreement and a release constitute a
complete bar to any later action based on matters included in the contract agreement and covered
by the release." U.S.C.A. Const. Art 1& 10 Cl and Vernon's Ann. Tex. Const Art. 1&16.

The state impaired the obligations of applicant's judgement agreement in Cause No. 7-82-
416 rape conviction by using this completed rape conviction as a liability to indict, prosecute,
convict and imprison applicant in Cause No. 114-0760-13 failure to register as a sex offender,
violating both the Texas and United States constitutional laws. Applicant is entitled to relief.
(B) DEPRIVED OF HIS VESTED SUBSTANTIVE RIGHT

When applicant unconditionally discharged Cause No. 7-82-416 rape conviction March
16, 1986 no probation, parole or mandatory supervision, he vested a substantive right to
exemption of the sex offender registration program statute, because this statute was enacted 5
years after applicant unconditionally discharged Cause No. 7-82-416 rape conviction See §
Parte Kubas, 83 S.W.3d 366 at 367 (2002 Tex. Crim. App.) Const. Law 92; "Where a right
cannot be considered a vested right unless it is something more than just a mere expectation as
may be based upon an anticipated continuance of the present laws, it must have become a title,
legal or equitable to the present or future enjoyment of exemption of a demand made by

another. "

 

The sex offender registration program statute was originally enacted June/1991. Since
then the legislature has made several amendments and changes altering remedies and procedures,
including Art. 62.002 Tex. Code Crim. Proc. which deprived applicant of his vested substantive
right acquired under the former statute Art. 62.11 Tex. Code of Crim. Proc. which clearly states,
"Offender convicted of a certain sex offense on or after Sept. 1, 1970 and who were still serving
that sex offense under some form of state supervision as of Sept. 1, 1997 are required by law to
register as a sex offender." (Exhibit B pg. 3) Rodriguez v. State, 93 S.W.3d 60 at 66 (2002).
Applicant discharged Cause No. 7-82-416 rape conviction March 16, 1986 no probation, parole
or mandatory supervision (Exhibit C pg. 4).

See ln Re K.N.P., 179 S.W.3d 717 (2005) Const. Law 186; "The legislature can pass
legislation affecting a remedy for an accrued cause of action without violating state
constitutional article prohibiting retroactive laws if it affords a reasonable time or fair
opportunity to preserve a claimant's rights under the former law" Vernon’s Ann. Tex. Const. Art.
1&16.

b Art. 62.002 Tex. Code of Crim. Proc. is an amended statute/law of the sex offender
registration program altering procedures and remedies that resulted in applicant being deprived
of his vested substantive right to be exempted from registering as a sex offender.

See Ex Parte Kubas,_ 83 S.W.3d 366 (2002) Const. Law 191; "Legislature may make
retroactive laws altering remedies and procedures so long as these changes do not disturb vested
rights."

Also see Ex Parte Kubas, 83 S.W.3d 366 at 367 (2002) Const. Law 191, Mental Health
433(2); "Registration requirements of the sex offender registration program are remedial in
nature rather than punishment for past crimes, and thus are not subceptable to claim that they
violated constitutional prohibition against retroactive laws, unless they deprive or impair vested

substantive rights" Art. 62.11 Tx. C.C.P.

The stateh!as deprived applicant of his vested substantive right to be exempted from
registering as a sex offender, he discharged Cause No. 7-82-416 rape conviction March 16, 1986
(Exhibit C pg. 4) no probation, parole or mandatory supervision 5 years before the enactment of
the sex offender registration program effective date June/1991. See Ex Parte E-/ .E l j§$$§. 5_

1'$§§1§.'3@(._Lac,;:¢,'e.z@a5)sra;ares .w¢,.%z ‘ims spirer is emma }/v mwze.”

The state deleted Art.-6211 Tex. Code of Crim. Proc. and amended the law with Art. l
62.002 Tex. Code of 'Crim. Proc. altering the remedy of class of offenders who are required to
register as a,sex offender by omitting a very specific part of Art. 62.11 TX. C.C..P. requirement
which states, "Offenders must still be serving that sex offense in prison, on probation, parole or
mandatory supervision as of Sept. 1, 1997 to be required to register as a sex offender under state
law (Exhibit B pg. 3) Rodriguez v. State, 93 S.W.3d 60 at 66 (2002). This change in remedy or
procedure deprived applicant of a vested substantive right because he was not under any form of
state supervision in Cause No. 7-82-416 rape conviction as of Sept. 1, 1997. See Ex Parte
M, 83 S.W.3d 366 at 367 (2002)"Const. Law _191, Mental Health 433(2); also see ln$
M 179 S.W.3d 717 (2005) Const. Law 186.

The month and year that sexual assault (rape) 22.011 became registratable under Title
llOA Revised Statues Article 6252-13c.1 was Sept. 1, 1991 (Exhibit B pg. 3). The state.has
deprived applicant of a vested substantive right to be exempt of registering as a sex offender l
because his rape sexual assault occurred Aug. 14, 1982. See State's Supplemental Answer to
Application for Writ of Habeas Corpus Attachment 1 Indictment 7-82-416. 7

Applicant is entitled to relief.

(C) IMPOSED NEW OBLIGATIONS/DUTIES TO TRANSACTION PAST
Prior to applicant's conviction for man./del. of controlled substance in Cause No. 114-

1462-03, he did not have a duty to register as sex offender. Dec. 9, 2009 applicant was paroled

in Cause No. 114-"1462-03 man./del. controlled substance As a condition to parole, the state
imposed sex offender stipulations and registration (Exhibit D pg. 5-7).

The`state cannot use applicant's discharged prior rape conviction Cause No. 7-82-416
(Exhibit C pg. 4) as a liability to impose sex offender stipulations/registration as a condition of
parole to applicant's conviction for man./del. controlled substance Cause No. 114-1462-03. See /
Ex Parte Kubas, 83 S.W.3d 366 at 367 (2002) Const. Law 188; "Laws may not operate
retroactively to deprive or impair vested substantive rights or create new obligationsj impose new
duties nor adopt new disabilities in respect to transactions or considerations past or completed

The state has violated applicant's rights to both the United States and State's constitutions'
ban on retroactive laws. Vernon's Ann. Tex. Const. Art. 1&16 and U.S.C.A. Const. Art. 1&10
cl. 1. He is entitled to relief.

REBUTTAL GROUND THREE: Double jeopardy - punished twice; 5th Amend.

When applicant completed the 3 year confinement term of the 7th District Court's
judgement in Cause No 7-82-416 rape conviction (Exhibit C pg. 4), he acquired a complete bar
to later actions by the State in regards to this rape conviction See Atkins V. Womble, 300
S.W.2d 688.

The State has used Cause No. 7-82-416 rape conviction a second time as a liability to
indict, convict and punish applicant in Cause No. 114-0760-13 failure to register as a sex
offender (Exhibit A pg. 1-2) in violation of applicant's rights to the 5th amendment of the United
States Constitution double jeopardy clause. Schnautx v. United States, 263 F2d 525; 79S.ct.
1294; 360 U.S. 910.

Applicant is entitled to relief.

REBUTTAL GROUND FOUR: Cruel and unusual punishment; 8th Amend.

The state imposed sex offender stipulations and registration as a condition to applicant’s

parole in Cause No. 114-1462-03 man./del. of a controlled substance, which has no connection to
8

a sex crime (Exhibit D pg. 5-7) as a means of punishment for a prior rape conviction Cause No.
7-82-416 that ultimately resulted in applicant being convicted and sentenced to 25 years
confinement in T.D.C.J. in Cause No. 114-0760-13 failure to register as a sex offender. See
Speth v. State, 965 S.W.2d 13 at 15 (1998). This act by the State amounts to cruel and unusual
punishment Applicant is entitled to relief.

REBUTTAL GROUND FIVE: lneffective assistance counsel; 6th Amend.

Applicant argues that his court appointed counsel failed to conduct an in-depth
investigation of the sex offender registration program and the status of his prior rape conviction,
nor did she acquaint herself with the facts of the class of offenders who are to register as a sex
offender under State law, instead relied on then facts of the case as represented by the prosecuting
attorney see Butier v. srate, 716 s.w.zd 48 (1986)."1¢'/»>¢1L“iramv£'sn&kr£ H'Kubas, 83 S.W.3d at 367 (2002).

Applicant's prior rape conviction Cause No. 7-82-416 offense date Aug. 14, 1982
happened 9 years before sexual assault 22.011 became registratable Sept. 1, 1991 (Exhibit B pg.

3) Const. Law 92 Ex Parte Kubas, 83S.W.3d 366 at 367 (2002).

Applicant has a vested substantive right to be exempted of registering as a sex offender
under former statute/law Art. 62.11 Tex. Code of Crim. Proc. See Const. Law 186 In Re K.N.P.,
179 s.w.3d 7`17 (2005).

That Art. 62.00 Tex. Code of Crim. Proc. is an amended statute/law altering a remedy or
procedure to the sex offender registration program statute which deprived applicant of a vested
substantive right acquired under former statute/law Art. 62.11 Tex. Code of Crim. Proc. See
Const. Law 191 in Ex Parte Kubas 83 S.W.3d 366 (2002).

Counsel admits in her affidavit pg. 4 that she could not find a defense and with her
experience dealing with Smith County juries, applicant's prior rape conviction, plus his criminal
history, applicant would receive a life sentence. See Attachment ll pg. 4 of State's Supplemental
Answer.

Applicant has satisfied the Strickland v. Washington standards for an ineffective
assistance of counsel claim. See Ex Parte Scott, 190 S.W.3d 672 (2006), "Relief granted when
counsel did not have a firm grasp of the law, and the plea entered on counsel's advice was
involuntary." See Ex Parte Moody, 991 S.W.2d 856, 858-859 (1999) Crim. Law 273.1(3).

Applicant plead guilty on the advice of his court appointed counsel in Cause No. 114-
0760-13 failure to register as a sex offender.

Applicant is entitled to relief.

V. CONCLUSION AND4 PRAYER

Wherefore, premises considered, applicant prays the court enter a judgement in his favor
based on the facts of law in the above Rebuttal to State's Supplemental Answer in Opposition to
Application for Writ of Habeas Corpus and grant relief to all grounds argued. Applicant is

entitled to the following relief;

10

VI. RELIEF SOUGHT

(1) l Enter a judgement that the state wrongfully prosecuted, convicted and imprisoned
applicant in cause No. 114-0760-13 for failure to register as a sex offender.

(2) Overturn/throw out this conviction Cause No. 1 14-0760-13 failure to register as a
sex offender.

(3) Order the Director of T.D.C.J. - C.I.D. to release applicant

(4) Order T.D.C.J. - Parole Division to reinstate applicant's parole in Cause No. 114-
1462-03 man./del. of controlled substance without sex offender stipulations or registration

(5) Order the State to remove applicant's name from the Registered Sex Offender

Data lnforrnation on the Texas Dept. of Public Safety website.

Respectfully submitted,

/j@’/¢/' JA%MM

Applicant

INMATE'S DECLARATION
_l, Stevie A. Roberson, being incarcerated in T.D.C.J.-C.I.D., declare under penalty of perjury _
that according to my belief, the foregoing facts stated in the above Rebuttal to State's
Supplemental Answer in Opposition to Application for Writ of Habeas Corpus are true and

Signed on WAV%V??' ,2015
Mz 7 /é%€v@>/)

11

 

CERTIFICATE OF SERVICE
I, Stevie A. Roberson, hereby certify that a copy of Applicant's Rebuttal to State's Supplemental

Answer in Opposition to Application for Writ of Habeas Corpus was served by U.S. mail on

W;{ 577 , 2015 to l_\/licheal J. West, Assistant District Attorney for the

State at 100 N. Broadway Ave., Tyler, Texas 75702.

"

é:’ ,
Applicant
Stevie A. Roberson
#1877155 Cole Unit
3801 Silo Road
Bonham, Texas 75418

12

 

okla/AIRL cqu ar 4

WR~,,?¢\ SM--og
72 z‘€. M>, //4.¢974,0 -13 “A

Ex PARTE iN THE COURT oF
cRiMINAL APPEALS
sTEviE ANDRE’ ROBERSON § , AUsTiN, TEXAS

 

APPLICANT’S EXHIBITS IN SUPPORT OF REBUTTAL TO STATE’S
SUPPLEMENTAL ANSWER IN OPPOSITION TO APPLICATION FOR WRIT OF
HABEAS CORPUS

 

EXHIBITS A - D

Pages 1 - 7

HESPEcTFULLY guam/maj
7777% 75 776

 

 

z. ' ~ W§ 1 'EX!i-fllBI-T_';_ ll\l,"D'l(d)#@D

 

  
  
  

` Page _1_ of__z_ . - F,,_E
" ` ' views RUGER '
INDICTMENT 1 »)TR/c r CL E§,_
2013 §
JU~ 26 AH ID: § o »`
THE sTATE oF TEXAS iN THE 114131111 ~ ' RT " ,,,_
vs ' EXA's .'
. . sMirH co »~` - //
sraviE A. RoBERsoN
~ _ ._ §0 7 Cl 000 ,\.
CHARGE: Failure to Register as Sex Offender ~~'. ARTICLE: 62.102 CONTROL #: 13-02906
NA E A i_) B A HE TAT F xA ;

 

THE GRAND JURORS, duly selected, organized, sworn and impaneled as such for the County of Smith, State
of Texas, at the January~June 'I`erm, 2013, of the 114TH Judicial District Court in and for said County, a quorum
thereof being present, upon their oaths present in and to said Court that on or about the lst day of March, 2013,
and anterior to the presentment of this Indictment, in the County of Srnith and State of "fexas, STEVIE‘ A.
ROBERSON, did then and there, while being a person required to register with the local law enforcement
authority in the county where the defendant resided or intended to reside for more than seven days, to-wit:
Smith County, because of a reportable conviction for Rape, on the 16th day of March, 1983, in cause number 7-
81-416, in the 7TH District Court of Srnith County, Texas, intentionally or knowingly fail to register with the
local law enforcement authority in said county; l

AND THE GRAND JURORS AFORESAID do further present in and to said Court that on 'or about the lst day
of March, 2013, and anterior to the presentment of this Indictment, in the County and State aforesaid STEVIE
A. ROBERSON did then and there, while being a person required to register with the local law enforcement

" 'Smith County, because of a reportable conviction for Rape, on the 16th day of March, 1983, in cause number 7-
81-416, in the 7TH District Court of Srnith County, 'l`exas, intentionally or knowingly fail to comply with change
of address provision;

AND THE GRAND JURORS AFORESAID do further present in and to said Court that on or about the lst day
of March, 2013, and anterior to the presentment of this Indictment, in the County and State aforesaid STEVIE
A. ROBERSON did then and there, while being a person required to_ register with the local law enforcement
authority in the county where the defendant resided or intended to reside for more than seven days, to-wit:
Smith County, because of a reportable conviction for Rape, on the 16th day of March, -1983, in cause number 7-
81-416, in the 7TH District Court of Smith County, Texas, intentionally or knowingly fail to comply with

visiting location provision;

 

authority in the county where the defendant resided or intended to reside for more than seven days, to-wit:_

 

 

Original - Pinkl State’s Copy - Green _ Defendant’s Copy - Canary

trl'-

 

_ _'E>=1G<4G, and was convicted on the 6'h day of February, 2004, in cause number 114-1462-03 in the 114T-H

District Court of Srnith County, Texas;

 

AGAINS'I` THE PEACE AND DIGNITY OF THE STATE.

`

Foreman of the Grand Jury

 

 

Original - Pink State’s Copy - Green Defendant’s Copy - Canary

-£»

 

 

TEXAS otPi? or CR\MiN/\L Jusrie€

OFFENDER oRn=_/;rra'rigu t~lA)voeooi<

west (rl"l` Q_

7

State nf Texag@

Texas llmnrdm or'|!mmm .lusnce

heinous no hence llmsiol
Certificate of Farole

 

beto of issuinch nll,l!!”

lane ' Tbc.| | ` $!D t

RGIERsoN.STEVIE ‘_ 01222812 v 03056290 '
Legal county of residence Appreved county cf release

SI!YN SIITH

Loeetion: Unit RB, TD¢J-lh . __
114_1,,,2_°; y . oms€: MHu./DEL. or cwf)€ou_£o 60357/¢)¢¢'»=

 

aim

n

 

The fmc Dewhent of Crieinel Jd.etice lneiitdtiml division (1'|\€.|-¥0) dl the ¥tete of fmc bee detereined thet enid diem le eligible
for ,erdle under the mullen of theater MI. fend coe't. cede. ms the foot 'lderd of m id perales (Ioerd) hereby orders
that said Mhmer be relemd nder Ferdle led shell illedieiel¥ r¢\\drt do the office iodi¢\ted holder for merviciml

TYLER DFG 69 directly to your approved residential plan. Reeort te
3915 MRKEY sT your Parele officer by 9 A.|l. the first working day after
TVLER. ix 15101 release date. Feilure to dd sd will consol further gate
(903>§81-8511 ~ lundy and result in the issuance of errest lerrlnt.

end shell be permitted to de et liberty in the legal custody of the lemle divi.elen er coe rem depart-ut af u~inlnal .lneti¢e but mem ca
the orders of the leon edd the ‘_l’ene dependent et criminal dance Feroie bivleien, end under the ruled end rendition of Peroie herein.

the period of Pmle dell be for e period mellon te the minn tere.hr \d\ieh the offender res sentenced leu werner tile ectu\llv
tirle ¢1\ th sentence m tile te de served under Perdle le elec calculated ee wonder tlle. me certificate shell donee effective chen
eligibility requires-ute |er rerele under chester ild, fine See't. code heve been let er lien rereie h ordered w the loud end men eli
role- end . ..\v general end tucci-l cdaditidna erc egreed to by laid offender.

 

snrurimn.v women common

wise otherwise lmidld, l snell reside in the county in mich l resided et he tile f admitted the effeer br which l lot sentenced to
the loetitvtidl\\i Divilidd er the county d the offense fur died l w eminech to the lmitlltidnll Diviliblt if l \I\! W\ \ N$i¢l'l* °'F "\'
ltete of fene.

t mall demetrete en emotional null level thet ix equal te er greater men the me skill level of students m hen convicted the
sixth drede.in‘l dubiic school il the Itete di renew

l edell cub-it to teeth hr eicehel er controlled sentences-

f shell not emicete directly er indirectlw with the victim de te er neu the . ‘* lien of ¢ dr 'M‘ ihl 'li¢“l;
er ge te er near e schools dn'cere fe`cility. er ei\iler nullity where d de¢eMent child of the victll ll in etten¢hnce

l shall not intentionally er knowingly nonunion directly er indirectly ulth. mr intentionally er housineg ed near d residence echeel.
piece ed lesley-mb w minus de the o"'eue for shield l m to the ' ‘

-l mn rem the sun ee fmc rev the note el w Fut-¢ueederv‘£ducetie¢\l m in much l eertininted in mt:.l.

m em- ma gm . '

l shell pertir.l»ete in e dm or dean continued er care treeteedt orderee.

l shell register a emi:;:e"eoder:\:n:er% meter n. we di ¢rininel_,`r_dc¢¢zrd. ,
x shall nuiiw“`im do dr within dundee attained br e her-le neel cf ore-me mere children suddenly gotten nor shell l unwise or
perticinete in nw Frogrdl colt ‘ es ner" dr . ‘ , mo ere 11 here of m dr ymder. end l shell attend
Ilv¢deleeicel canceling ee entitled be n mem-ind officer-

l ehell nerr- ndt lcss then inn deere dr mltv service et e iervkt meet delimited by l verdin penel-

 

 

 

I’Eml. €IDITI°U$

l. - l shell be colored to the w level ef meredith dr combine melt-d until ed¢rodriete level of mervieidd ix butner
eeteblimd by dblectiee enunth inetrdndt end menuidn ease diminution

! - l shell register ne ul o"ender ndd_er medina 62. code of cri-lui m md leh»ite bind nolo er other weei_\e_n____ to the

 

._ se*;;“;_‘»»¢».:£"__ »»»¢~ ` "` .:;‘L.. t.'_._,¢~~»¢ .,/- ~ »./~.____ l'~.’\".a~' :_~-»';»»5'4\'*
`°I$;`“De~}pmdent di Miie !ehty lee _the adhere di creetid¢ e ma rewri: /* `
u. v?"“isr'oE=¥o`i§er- ~*

 

9 - l shell pertieioete in hazel dental lentel hurd-tim treehent. colonelan er eddrddrietl molded ee directed by supervising l
porch officer-

$ - l lhhli.mil le l emilo¢d ¢ll¢dlidil Mre°iiu) tro-dmi pmi-lp hide ley include dribeldil “dile
cedaeeline senioae. drivino restrictions or ely et the related mate es directed by the elmeth

¢ 'l!!ml l\ lebldtlll¢
e dffinrl

    

m"m$mm($,mm'mlfm¢mmml’m“¥°F-H$d!;

r‘\g&t&,

il P\rele is eetle¢eeterily emi-teel mine expiration lli\!£ mt

dale viii bdl lam W im m le¢$

12-(>‘?43   _ ~5*

 

 

f y -
I
t
' TDCJ~FD
l 1
Certificate of Parole

Nil¢ TDCJ 0 SID §
R°BER$°N»STEV!E 012228\2 03056'¢‘,9'0
8 - llot unlawfully m druga, nareoti¢s. or controlled cmt-ncn.
s - l will not usa lubricating inhalmta.
s - x rul not mm alcoholic monon.
s ~ l null Quh¢i¢ to_ urinalysis _loni!cring.
s - l um mae m new uu"»nnuq.
f ~ l shall pll~ti¢:ip~¢¢ in the Sex thndlr TN-l\en\ Progr\l to inglndol l.. 1 shall adm by all lambt»d condition ammonia us

 

 

 

mccu'&s°\m`loara"ofr'r€i¢m?faa'nm`?.:*l_¢hilx nom n minus m am noonan mcmann ca nn umw
directed in writing by nn sunme alma oflx=u-.

- lot ¢M~¢ll liu lthnd. be elale hu. volunhu~ for or tatu- au inclination of hidur llornins» to include mtd colleen loader
collum unlvmi!y, public or vrin¢¢ or am Mil.iti.u u¢¢-li!o er ounn¢i.u. without hard paul leal-oval md M¢ifiu\inn al nw

~ lot math came w muth sseun mont il\. nr!iab¢h tm c!kmd, nor go in. or an m ulmlly~ol~iootnd haul-uh
inducing mn mann nassau wlon. adult video storu. or m unions that provides dolt mtorkaimmt. am ga nw or

hot participate in any volunteer molina cr manner any serving without prior written mma or ly supervision offiur. ln
tdc 0"|\! m such winner activity cr urvic\ la uncond- l lost lr"ide witkin notificath to the unmi¢ti" rl¢ll\ilnt

¢ublit tov woman cmin¢tim outside m random minn between tdc Nl¢u» m fm milth me sumner \rn¢unt

 

X
__
vs=¢xn er oua@ex.n ¢¢ ¢n~ vs¢:z. ar ¢h~ xv.zin¢ »f¢¢n¢».
! - El\l~ol.\ lsd W\ieinh in n kruh¢n\ program for nx ofhn¢ln u dincnd ky the Wnisi.ng varela offic¢r.
.Z...
_ 11a-thurman serviced dancing or exhibition.
.L '
isom/arm rmrdino 111 erilind disturb as dircchd by w nmu-vining parole of!u¢r.
.="m °
om£dor» at directed by tdi minimizing paula n"i.c»r ltd annum by tdc board ml.
L,.__»\_¢~_ 1 m
'_

 

 

 

 

EXH/B/v' D

QdOIMS- '
nsciozoos

  
  

~ State of Texazz '.

T:m llzmm'mt or emma lomas

l'mols nn Pnnols lmsml
Cortificato of Parole

aonoral conditions of parol¢ rolooso

 

none ' ` rosa s sro ¢
oossnsou.sr£vr£ . o1222s12 oso;saso

in consi¢iroii»n of th Forolo ground ll by ua lourd¢ l do m moot such Pu'olo. 1 rl¢oooiz¢ ton ly rolml il conditional bond upon
ly verfornncc of the follo~il'lo tom md conditional

l. l mn upon alma fm don mtito!ioo. noon illodinhhn n whom lo n mo M¢i¢¢rl mcmahon rmrt n around
did follow IL\ indirv¢fim YN! 17 hrolo Olficlr.

l. l mill conti no sums mail th lou of this into or of m otdlr hon or d th hit-d lhtu.

!. ! udall reside ill o sobelth olo¢c u wound w ly wouldn Mlnr.

C. l chill nor from oneida m ustc al finn ithout tdc normal of n mountain o"i¢¢r.

5. l shall not annually m. muu.'on. nll. nor hon uad~r n control m noon or illegal vo¢oe¢l.

8- ! moll mtd pardons or olsen of lilrllumlo or dol-uhl Mhr-

'I. l shall not outer into m corn-ml h net ll 'll\forlol"' or mci\l aunt for m in odoth comes vitbou¢ maine tri¢hl\
ooorovll of the Poroi¢ division binder or duioou.

0. f linn obid¢ by oil wohl Coodl!iono iuolld utu li di the lwd.

9. moral Prori;ion.n

‘ A- l fmbe tom to didn ov oil rolls of leo condition bond iv Tmc or nn univinl auto in¢l\\dino. dol not

lmiod !o» m ricoh-tmt not l mr ij m billion or Iro¢lldinll confining moon viollunll of llroll n
hmirod or lm- lul of too ranking oh¢¢. m note in void l w do loud or too into of To¢ol. X Nr¢Mr none md
conan that nn mutual linn if l n under th fnt¢ro\ot¢ consul for holt Mhmlor mcmillan or m ohio
lh»roin l on do found \hilo on hale or under wo inildlotioo~ w conduct oven hearings on duped maury. proper
or men m v required by hon

l. lo !|\o nmi l do ¢mt¢d m Wivuog¢ d roo.idllq in md blm mir dm ¢\»¢rvillon of ltv odor non or \orrilory
mr 'tbo interstate mt m wit ddhllior mullins mount n rml utmost mdn. section !ll.l'l aodlor rol¢i
coated by too thurston Uo_iulol on hull M*hndlr nonunion md il lor my noon l ll\| do couldn of th nolo or
bus in violation al hhs tenn cod conditions o| push nonunion x handy corn to univ extradition to the into of
nw ?rol m o!h.r non or torrioory tri-diction ll or abide al nn united inns m l m do found. f him
linn that l sill not ia du m contlot ltd mart by tdc fish al imm m roe-him ohio or unitary or mo
M|nr onto or torritorl wiadi:¢ion in or edition vol bind inno- to romrn n do tdc itoh or fms-

, _ ¢- l shall van during too mud or ly subdivision our ind all wiltmding finu, court com md hoc Idiudgod minn u-
te th ellrk of ¢h¢ court of edwiouo|\¢ di l o¢r" to Imi¢o q mo utuch didn doumolwation verifying smart of
said houma t shall m o manion ha for not noon aunt l n remind oo report to o hmo offi¢cr n ios!m¢od
by or nrdc Mfiur.

B-` ln the want l a owed in or allowed to aside in o blind house or comity midmtial facilih. l hand mn to
00 dlrl=tlv to md room in m foolil\l ‘ d th \m!il ny m Mvioion. l mill aid~

4 d fha rules of the nullity iad attend all rmirlo mtm¢. l shall not lone mo musical mims al m facility
nod the INMM» thumb omni ¢or traveling to and hon ¢odr. or u oo\horiz¢d by heilitv rulu. Du'ino n chin l
shollooymofugmzincnntomhgilihilrmirod. lmlllm¢nllms¢oaaylo\oruhial¢m! fannon
of with hollitv stan men the lohr vehicle il mt in mo.

£. is required w tm locrd, l shall obtain and nw in n mccann n finn warden of Fuolic van tmi rcer
ld¢ntl¢ieiiim card or Brim'o tie¢oo¢. l olson orlnn\ laid identification to lou onfor¢oomt or ina lleoortleot of
d‘llhnl hakim official Wl limit

F. lf l la ronald to o dotoimr md deported main tdc intorm!ioool boron-l or the |h.ltod Sutu orior \o th ouil\m
utme hit w oh this blow mi¢m!l. l dill oak laklr mo l)l\ikod idio$ middly- Il\ m mt mt l
olin im baird into m lll\ilod Sllto¢» l chill r»or! i_odiot¢.ly. a instl'v=¢¢d to fbi min m on this ll.lun
hr¢iri=on. lf at my zinc prior to th mims mirl¢ioo don moon on this blow miranda sold anoth m

_._.__.__._.._ _.__ ____.____.____4-__£!£11..\1.znccisz_nnwdy,._f.;hall_imdilhly..oom rohm within tt dunn toward do intruded to !|\t oHie¢ shown on

ma nmu cornnein. -

 

 

!m€!'ICElleVm¢lfmsm\d¢n¢mdondm¢tobooouldoln:ho|meondi!immd¢rmi:nlavinorllns¢d. lmh¢r
and-rum ol\d ogru that o dol-lion or ronald to ¢oooly rid oo1 o¢ mo or _,_ ` ny on ..... cum for rovocotion of
MI"ision. l \mdorohnd lou mm l woman or o moss in imll nn m annum tile credit shall h nw until o dohrlinatioa

' "_“_’io lad¢ in such con md m mood-d tim :rodii nn or rowland liquid minimal bo continuod~ memm_m¥_m

1 ..u. 1.» ;

 

     

l.\ 1 -) |-l», n ¢.' ~; -a 1 . . n

DE£BBM

 

STEVIE RUBERS°N Data

f hondo codify flat m rolu. regulation nod conditions novo dan wlde to th releon¢ md holm du loran to ohio ny tv nn
won rolono.

MRW ' n:cnnn

 

parole oivisi¢m Reorosmtotivo note hoc 3
` -' »¢- \.ut hoc